Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3:
The proposed amendments to recite “wherein the thin film is characterized by having an average grain size of less than or equal to about 15 microns, a thickness of greater than or equal to about 5 microns to less than or equal to about 150 microns, and a relative density of greater than or equal to 90%” introduces new issues that would require further consideration and search.  The proposed amendments do not place the application in better form for appeal by materially reducing the issues.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action.

Continuation of 12:
Applicant’s arguments directed to the proposed amendments have been fully considered but are moot because the amendments are not entered as discussed above.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712